Title: John Hancock to the Commissioners to Canada, 26 April 1776
From: Hancock, John
To: Commissioners to Canada


Gentlemen,
Philada. April 26th. 1776.
The late Disturbances in Canada, owing to an Insurrection of a Number of the Inhabitants, have, for some Time, occupied the most serious Attention of Congress. In Pursuance of which they have come into sundry Resolves calculated both to increase our military Force in that Country, and to allay the Fears and Apprehensions of the People. Of this latter Kind is the Resolve I herewith transmit by order of Congress to you. In Addition to the four Battalions now on their March to Canada, the Congress have, since the Receipt of Genl. Schuyler’s last Letter, ordered six more to be sent there as soon as possible. With sincere wishes for your Health, and Success, in your important Engagements I have the Honour to be, with every Sentiment of Esteem and Regard, Gentlemen, your most obedient and very humble Servant
J H. Prest.
To the Honble B. Franklyn, Saml. Chase, & Charles Carrol Esquires, Commissioners in Canada
